MALLARD, Chief Judge.
Defendant’s contention that the district court judge’s failure to sign the judgment rendered in district court deprived the superior court of jurisdiction to try the defendant upon his appeal is without merit. In misdemeanor cases, the failure of the trial judge to sign the judgment does not affect its validity. State v. Sloan, 238 N.C. 672, 78 S.E. 2d 738 (1953); State v. Case, 12 N.C. App. 11, 182 S.E. 2d 19 (1971); 2 Strong, N. C. Index 2d, Criminal Law, § 18.
The defendant also contends that the trial judge committed error in imposing a sentence of eight months, which was more severe (by two months) than the sentence imposed in the district court. This contention is also without merit. It has been consistently held by the Supreme Court of North Carolina and followed by the Court of Appeals that when a defendant voluntarily appeals to the superior court from a judgment of the district court and obtains a trial de novo upon a charge of which the district court had jurisdiction, the superior court may impose a prison sentence of longer duration than that imposed in the district court without violating the defendant’s *226constitutional rights, so long as the sentence imposed is within the maximum provided by statute. State v. Speights, 280 N.C. 137, 185 S.E. 2d 152 (1971); State v. Waller, 11 N.C. App. 434, 181 S.E. 2d 195 (1971), cert. denied, 279 N.C. 351. The sentence of eight months imposed in superior court on this charge of misdemeanor larceny is within the maximum punishment permitted by statute. G.S. 14-72 and G.S. 14-3(a).
Affirmed.
Judges Campbell and Brock concur.